Citation Nr: 1526537	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder to include obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1990 to July 2010.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for sleep apnea.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for a sleep disorder to include OSA is warranted as the claimed disorder was initially manifested during active service.  He states that he has not been afforded a VA examination which addresses the etiology of his diagnosed sleep apnea and requests that he be scheduled for such an examination.  

In his April 2010 Pre-Discharge Compensation Claim (VA Form 21-526c), the Veteran advanced that service connection for a sleep disorder was warranted.  The report of a November 2010 VA examination states that the Veteran was diagnosed with "OSA per history testing pending."  

In a May 2013 written statement, the Veteran advanced that "[m]y sleep study was finally accomplished on March 11, 2013;" "[t]he test confirmed that I do indeed have sleep apnea;" and "I have been given a CPAP machine to help correct the issue."  While the March 2013 split-night sleep report was submitted by the Veteran it notes that the Veteran exhibited "obstructive apneas, hypopneas, and flow changes during the diagnostic portion of the study."  No diagnosis was advanced.  

VA clinical documentation dated after September 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not been afforded a VA examination subsequent to the May 2013 sleep study.  He has expressed his desire for such an examination.  Given these facts, the Veteran should be scheduled for a VA examination which addresses the nature and etiology of his claimed recurrent sleep disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed recurrent sleep disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after September 2011.  

3.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to determine the nature and etiology of his claimed sleep disorder to include OSA.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically state whether the Veteran has OSA.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified sleep disorder had its onset during active service; is related to the Veteran's reported in-service sleep disorder; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

